Citation Nr: 1723330	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to higher staged initial ratings for coronary artery disease rated as 10 percent from August 27, 2007, 30 percent from October 14, 2009, and 60 percent from January 7, 2014.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities prior to March 3, 2009.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

As procedural history, it is noted that an August 2008 rating decision assigned a 10 percent initial rating, for coronary artery disease, effective from August 27, 2007, the date of the grant of service connection.  A March 2013 rating decision granted a 30 percent staged initial rating for coronary artery disease effective October 14, 2009.  Thereafter, a May 2016 rating decision assigned a 60 percent staged initial rating for coronary artery disease effective January 7, 2014.  Because these staged initial ratings do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the initial rating matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  In addition, the May 2016 rating decision granted entitlement to a TDIU effective March 3, 2009.  As this action does not represent a complete grant of the benefit sought, the issue of entitlement to a TDIU prior to March 3, 2009 remains on appeal.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), the transcript of which is associated with the record.  



FINDING OF FACT

In written correspondence dated in August 2016, the Veteran's agent requested withdrawal of all pending appeals before the Board.


CONCLUSION OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to higher staged initial ratings for coronary artery disease, rated as 10 percent from August 27, 2007, 30 percent from October 14, 2009, and as 60 percent from January 7, 2014, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to a TDIU prior to March 3, 2009 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).

In written correspondence dated in August 2016, the Veteran's agent indicated that the Veteran wished to withdraw all pending appeals before the Board.  In addition, a January 2017 report of general information documented a phone call with the Veteran and shows that the Veteran wanted to withdraw the current appeal before the Board.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issues on appeal, they are dismissed.


ORDER

The appeal for entitlement to higher staged initial ratings for coronary artery disease rated as 10 percent from August 27, 2007, 30 percent from October 14, 2009, and 60 percent from January 7, 2014, is dismissed.

The appeal for entitlement to a TDIU prior to March 3, 2009 is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


